DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendments received on 11/23/2021:
Claims 1, 11 and  17  are amended.
Claims 2, 4 and 21 have been cancelled.
New claims 25-27 have been added. 
Claims 1, 3, 5-8, 11-18 and 22-27 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 11-18 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the following limitations are not adequately supported by the specification:
“the first response including data that indicates occurrence of the at least one condition;”
“setting, at the computing system, a status of the API endpoint to error responsive to determining that the first response differs from the second response, the status of the API endpoint indicating an HTTP error code”. Based on the specification, the error status is either based on the result of the comparison or HTTP error irrespective from the comparison, not both, because no comparison is made if there is HTTP error. So, setting the status to error based on the comparison and HTTP error is not supported by the specification. 
Additionally, generating the workflow responsive to setting the status error, based on the comparison, is not supported by the specification.


	As to the claim(s) that are dependent on claim(s) 1, 11 or 17, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).
	
	The applicant pointed to paragraphs [0017] and [0038], however, the examiner could not find an adequate support in the cited paragraphs or throughout the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 17-18, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al. (Pub. No.: US 20130174126 A1) in view of Tang et al. (Pub. No.: US 20170251063 A1) and further in view of Balakrishnan et al. (Patent No.: US 10382266 B1).
As to claim 1, Belihomji teaches a computer-implemented method to monitor application program interface (API) endpoints, the method comprising: receiving, at a computing system, a test file  for an API endpoint on a first server, the test file including a test structure that is useable by the computing system to monitor the API endpoint (paragraph [0037], “…The structure of the web service request may be specified in a 
sending, over a network from the computing system, the test structure to the API endpoint (fig. 2, 205);
receiving a first response over the network at the computing system from the API endpoint in response to sending the test structure (fig. 2, 205);
storing the first response (fig. 2, 205);
resending, over the network from the computing system, the test structure to the API endpoint (fig. 2, 209);
receiving a second response at the computing system from the API endpoint in response to resending the test structure (fig. 2, 209);
comparing, at the computing system, the first response and the second response (fig. 2, 211);
setting, at the computing system, a status of the API endpoint to error responsive to determining that the first response differs from the second response (fig. 2, 221),
the status of the API endpoint indicating an error code (paragraph [0043], “…assign to each web service response pair an error code indicative of a type of difference between the web service response pair…”); and
generating a workflow that includes at least one step for correcting an error associated with the error code in response to setting the status of the API endpoint to error (paragraph [0043], “The grouped web service response pairs, and the associated web service requests, may be reported to the systems administrator or other user for review and analysis in operation 217…”).
Belihomji does not explicitly teach resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint and step for correcting an HTTP error code.
	However, in the same field of endeavor (web service testing) Tang teaches repeat data specifying a frequency for repeatedly sending the test structure to the API endpoint responsive to detecting at least one condition (fig. 1, S104, i.e. retry sending interval responsive to response being abnormal, “abnormal” teaches at least one condition);
	receiving a first response over the network at the computing system from the
API endpoint in response to sending the test structure, the first response including
data that indicates occurrence of the at least one condition (fig. 1, S104, abnormal response teaches data that indicates occurrence of the at least one condition and paragraph [0032]);
	resending, over the network from the computing system, the test structure to
the API endpoint according to the frequency specified in the repeat data based on
the occurrence of the at least one condition (fig. 1, S104, sending again after the interval is past).
Based on Belihomji in view of Tang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate resending 
Belihomji in view of Tang does not explicitly teach step for correcting an HTTP error code.
However, in an analogous  art (web services) Balakrishnan teaches status of the API endpoint indicating an HTTP error code (col. 15, lines 60-67); and generating a workflow that includes at least one step for correcting an error associated with the HTTP error code in response to setting the status of the API endpoint to error (col. 15, lines 60-67 and col. 17, lines 45-60).
Based on Belihomji in view of Tang and further in view of Balakrishnan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make sure the API is responding with normal results which will cause the comparisons between the results more accurate and in order to assist the user in trouble shooting and correcting the errors.
As to claim 5, Belihomji teaches storing the second response (paragraph [0044] and fig. 2, 205);
resending, over the network from the computing system, the test structure to the API endpoint, after receiving the second response (fig. 2, 209);
receiving a third response from the API endpoint (fig. 2, 209);
comparing, at the computing system, the third response and the second response (fig. 2, 211); and
determining, at the computing system, the API endpoint has a status of error responsive to determining that the third response differs from the second response (fig. 2, 221).
Belihomji does not explicitly teach resending the test according to a repeat data.
However, in the same field of endeavor (web service testing) Tang teaches resending, over the network from the computing system, the test structure to the API endpoint according to the frequency specified in the repeat data (fig. 1, S104).
Based on Belihomji in view of Tang and further in view of Balakrishnan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make sure the API is responding with normal results which will cause the comparisons between the results more accurate and in order to assist the user in trouble shooting and correcting the errors.
wherein the second response is stored  in response to receiving an indication that the second response indicates a non-error status of the API endpoint (paragraph [0040]).
As to claim 17, Belihomji teaches a computer-implemented method to monitor application program interface (API) endpoints, the method comprising: sending, over a network from a computing system, a test structure to an API endpoint, the test structure configured based on the API endpoint (fig. 2, 205);
receiving a first response over the network at the computing system from the API endpoint in response to sending the test structure (fig. 2, 205);
resending, over the network from the computing system, the test structure to the API endpoint  (fig. 2, 209);
receiving a second response at the computing system from the API endpoint in response to resending the test structure (fig. 2, 209);
comparing, at the computing system, the first response and the second response (fig. 2, 211); 
setting, by the computing system, a status of the API endpoint to error based on the comparing the first response and the second response, the status of the API endpoint indicating an error code (fig. 2, 221 and paragraph [0043], “…assign to each web service response pair an error code indicative of a type of difference between the web service response pair…”); and 
automatically generating a workflow that includes at least one step for correcting an error associated with the error code in response to setting the status of the API endpoint to error (paragraph [0043], “The grouped web service response pairs, and the associated web service requests, may be reported to the systems administrator or other user for review and analysis in operation 217…”).
Belihomji does not explicitly teach resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint and step for correcting an HTTP error code.
However, in the same field of endeavor (web service testing) Tang teaches 
receiving a first response over the network at the computing system from the API endpoint in response to sending the test structure, the first response including data that indicates occurrence of at least one condition at the API endpoint (fig. 1, S104, abnormal response teaches data that indicates occurrence of the at least one condition);
	resending, over the network from the computing system, the test structure to
the API endpoint according to repeat data specifying a frequency for repeatedly
sending the test structure to the API endpoint responsive to detecting the at least one
condition at the API endpoint (fig. 1, S104, sending again after the interval is past).
Based on Belihomji in view of Tang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make 
Belihomji in view of Tang does not explicitly teach step for correcting an HTTP error code.
However, in an analogous  art (web services) Balakrishnan teaches status of the API endpoint indicating an HTTP error code (col. 15, lines 60-67); and automatically generating a workflow that includes at least one step for correcting an error associated with the HTTP error code in response to setting the status of the API endpoint to error (col. 15, lines 60-67 and col. 17, lines 45-60).
Based on Belihomji in view of Tang and further in view of Balakrishnan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make sure the API is responding with normal results which will cause the comparisons between the results more accurate and in order to assist the user in trouble shooting and correcting the errors.
As to claim 18, Belihomji taches resending, over  the network from the computing system, the test structure to the API endpoint (fig. 2, 205);
receiving a third response from the API endpoint (fig. 2, 205);
comparing, at the computing system, the third response and the second response (fig. 2, 211); and determining, at the computing system, the API endpoint has a status of error responsive to determining that the third response differs from the second response (fig. 2, 221).
Belihomji does not explicitly teach resending the test according to a specified repeat data.
However, in the same field of endeavor (web service testing) Tang teaches resending, over  the network from the computing system, the test structure to the API endpoint according to the frequency specified in the repeat data after receiving the second response (fig. 1, S104);
Based on Belihomji in view of Tang and further in view of Balakrishnan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make sure the API is responding with normal results which will cause the comparisons between the results more accurate and in order to assist the user in trouble shooting and correcting the errors.
As to claim 23, Belihomji teaches wherein the second response is stored in place of the first response in response to determining that the second response indicates a non-error status of the API endpoint (paragraph [0070], “…If the differences between the responses are 
As to claim 24, Belihomji teaches wherein determining the non-error status of the API endpoint comprises receiving user input indicating that a previous error status of the API endpoint determined responsive to receiving the second response is normal (paragraph [0070]).
As to claim 25, Belihomji teaches wherein setting the status of the API endpoint to error is performed responsive to determining that the first response differs from the second response (fig. 2, 217 and 221).
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al. (Pub. No.: US 20130174126 A1) in view of Sabiers et al. (Pub. No.: US 20040243338 A1) and further in view of Balakrishnan et al. (Patent No.: US 10382266 B1).
As to claim 11, Belihomji teaches a system configured to determine a status of application program interface (API) endpoints, the system comprising:
a database configured to store a test  file for an API endpoint, the test file including a test structure that is useable by the system to monitor the API endpoint (fig. 1, 112 and paragraph [0037]);
a communication unit configured to send the test structure to the API endpoint  (fig. 2, 205 and 209); and a processor configured to:
direct the communication unit to send the test structure to the API endpoint a first time and a second time (fig. 2 205 and 209);
compare responses received from the API endpoint responsive to sending the test structure the first and second times (fig. 2, 211);  and
responsive to identifying a difference between the received responses:
	set a status of the API endpoint to indicate an error code associated with the
API endpoint (paragraph [0068] and paragraph [0043], “…assign to each web service response pair an error code indicative of a type of difference between the web service response pair…”); and	generate a  workflow that includes at least one step for
correcting an error associated with the error code in response to the status of the API endpoint being set to indicate the error (paragraph [0043], “The grouped web service response pairs, and the associated web service requests, may be reported to the systems administrator or other user for review and analysis in operation 217…”).
Belihomji does not explicitly teach resending the test according to a repeat data specified  in the test file and step for correcting an HTTP error code.
However, in the same field of endeavor (web service testing) Sabiers teaches a database configured to store a test  file for an API endpoint, the test file including a test structure that is useable by the system to monitor the API endpoint and repeat data specifying a frequency for sending the test structure to the API endpoint (paragraph [0052], “an existing network service test environment 103 that is stored, for example, in a memory such as the memory 156 (FIG. 2)”, “test environment” teaches a test file and paragraph [0053]);
a communication unit configured to send the test structure to the API endpoint according to the frequency specified in the repeat data (paragraph [0053]).
Based on Belihomji in view of Sabiers, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to allow the user to define the desired number of repetition of web service test which make the system easy to use.
Belihomji in view of Sabiers does not explicitly teach step for correcting an HTTP error code.
However, in an analogous  art (web services) Balakrishnan teaches set a status of the API endpoint to indicate an HTTP error code associated with the API endpoint (col. 15, lines 60-67); and
generate a workflow that includes at least one step for correcting an error associated with the HTTP error code in response to the status of the API endpoint being set to indicate the HTTP error (col. 15, lines 60-67 and col. 17, lines 45-60).
Based on Belihomji in view of Sabiers and further in view of Balakrishnan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate step for correcting an HTTP error code (taught by Balakrishnan) with web service test frequency determined by repeat data (taught by Sabiers) with web service calls (taught by Belihomji) in order to automate the web service testing and to 
As to claim 12, Belihomji teaches wherein the database further comprises a plurality of different test  files that include the test structure, wherein each of the different test files  corresponds to a different computing environment that communicates with the API endpoint, and wherein the processor is configured to  set the status of the API endpoint  for each of the different computing environments (paragraphs [0055] [0064]).

As to claim 13, Belihomji teaches wherein the database further comprises a plurality of different test  files that includes the test structure , wherein each of the plurality of different test  files corresponds to a different one of a plurality of API endpoints (paragraphs [0055] [0064]).
As to claim 14, Belihomji teaches the communication unit is further configured to receive  responses from the plurality of API endpoints (paragraphs [0055] [0064]); and
the processor is further configured to determine the status of each of the plurality of API endpoints based on comparisons of responses received from individual ones of the plurality of API endpoints (paragraphs [0055] [0064]).
As to claim 15, Belihomji teaches wherein the processor is further configured to receive configuration data and provide a notification of the status for each of the plurality of API endpoints based on the configuration data (paragraph [0042]).
wherein the processor is configured to provide the notification of the status for each of the plurality of API endpoints for presentation on a single display (paragraph [0068]).
Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al. (Pub. No.: US 20130174126 A1) in view of Tang et al. (Pub. No.: US 20170251063 A1) and Balakrishnan et al. (Patent No.: US 10382266 B1) and further in view of  Schroeder et al. (Pub. No.: US 20120047169 A1).
As to claim 3, Belihomji in view of Tang and further in view of Balakrishnan does not explicitly teach utilizing an authentication token.
However, in an analogues art (content delivery) Schroeder teaches test structure includes an authentication token previously provided by the API endpoint in response to the API endpoint receiving authentication credentials (paragraph [0026]).
Based on Belihomji in view of Tang and Balakrishnan and further in view of Schroeder, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing an authentication token (taught by Schroeder) with incorporating step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make sure the API is responding with normal results which will cause the comparisons between the results more accurate and in order to assist the user in trouble shooting and correcting the errors, and in order to use the authentication token for subsequent web service requests in lieu of entering credentials when required.

However, in an analogues art (content delivery) Schroeder teaches test structure includes an authentication token previously provided by the API endpoint in response to the API endpoint receiving authentication credentials (paragraph [0026]).
Based on Belihomji in view of Tang and Balakrishnan and further in view of Schroeder, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing an authentication token (taught by Schroeder) with incorporating step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make sure the API is responding with normal results which will cause the comparisons between the results more accurate and in order to assist the user in trouble shooting and correcting the errors, and in order to use the authentication token for subsequent web service requests in lieu of entering credentials when required.

Claims 7-8 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al. (Pub. No.: US 20130174126 A1) in view of Tang et al. (Pub. No.: US 20170251063 A1) and Balakrishnan et al. (Patent No.: US 10382266 B1) and further in view of  Li et al. (Pub. No.: US 20170060730 A1).
As to claim 7, Belihomji in view of Tang and further in view of Balakrishnan does not explicitly teach including network address of the API.
test file further  including a network address of the API endpoint (paragraph [0039]).
Based on Belihomji in view of Tang and Balakrishnan and further in view of Li, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including network address of the API in a test file (taught by Li) with incorporating step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) in order to make sure the API is responding with normal results which will cause the comparisons between the results more accurate and in order to assist the user in trouble shooting and correcting the errors, and in order to automate the connection during the web service testing.
As to claim 8, Belihomji in view of Tang and further in view of Balakrishnan does not explicitly teach including authentication credentials.
However, in the same field of endeavor (web service testing) Li further teaches test file further including authentication credentials for the API endpoint (paragraph [0039]).
Based on Belihomji in view of Tang and Balakrishnan and further in view of Li, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including authentication credentials in a test file (taught by Li) with incorporating step for correcting an HTTP error code (taught by Balakrishnan) with resending the test according to a repeat data responsive to detecting at least one condition associated with the API endpoint (taught by Tang) with web service calls (taught by Belihomji) 
As to claims 26-27, the claims are substantially similar to claims 7-8, respectively. Please refer to each respective claim above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        12/4/2021